UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7589


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HAROLD DEAN ENGLISH, a/k/a Harold Brown, Jr., a/k/a Bug,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:95-cr-00068-MJP)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Dean English, Appellant Pro Se.     Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harold       English    appeals    the    district      court’s      order

denying     his   18   U.S.C.    §   3582(c)(2)       (2006)    motion.      We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        United

States v. English, No. 3:95-cr-00068-MJP (D.S.C. Aug. 22, 2008).

We deny English’s motions for appointment of counsel, for leave

to   file    a    supplemental       brief,    and    to   place     his   appeal   in

abeyance.        We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented       in   the    materials

before    the     court    and   argument     would    not     aid   the   decisional

process.

                                                                             AFFIRMED




                                          2